       Case 5:10-cv-04809-EJD Document 123 Filed 08/03/20 Page 1 of 6




 1 KASSRA P. NASSIRI (215405)
 2 (knassiri@njfirm.com)
   NASSIRI & JUNG LLP
 3 47 Kearny Street, Suite 700
   San Francisco, California 94108
 4 Telephone: (415) 762-3100
   Facsimile: (415) 534-3200
 5
 6 MICHAEL ASCHENBRENER (277114)
   (masch@kamberlaw.com)
 7 KAMBERLAW, LLC
   201 Milwaukee St, Suite 200
 8 Denver, Colorado 80206
   Telephone: (303) 222-0281
 9
10 ILAN CHOROWSKY (Admitted Pro Hac Vice)
   (ilan@progressivelaw.com)
11 PROGRESSIVE LAW GROUP, LLC
   1570 Oak Ave, Suite 103
12 Evanston, Illinois 60201
   Tel: (312) 787-2717
13
   Fax: (888) 574-9038
14
15 Attorneys for Plaintiffs and the Putative Class
16                             UNITED STATES DISTRICT COURT
17                           NORTHERN DISTRICT OF CALIFORNIA
18
                                        SAN JOSE DIVISION
19
20
     In re GOOGLE REFERRER HEADER PRIVACY              Case No. 5:10-cv-04809-EJD
21   LITIGATION
                                                       CLASS ACTION
22
     _______________________________________           JOINT CASE MANAGEMENT
23                                                     STATEMENT
24   This Document Relates To: All Actions
                                                       Date: August 13, 2020
25                                                     Time: 10:00 a.m.
                                                       Place: Courtroom 4, 5th Floor
26                                                     Judge: Hon. Edward J. Davila
27
28

     JOINT CASE MANAGEMENT STATEMENT                                   CASE NO. 5:10-cv-04809-EJD
       Case 5:10-cv-04809-EJD Document 123 Filed 08/03/20 Page 2 of 6




 1          The procedural and legal issues are largely unchanged since the parties filed their last Joint

 2 Case Management Statement (ECF No. 105) on January 22, 2020. In short, this is a consolidated
 3 class action originally filed in October 2010. The parties agreed to a settlement, which the Court
 4 granted final approval to on March 31, 2015. After an appeal by Objector Ted Frank, the case went
 5 to the U.S. Supreme Court, which remanded to the Ninth Circuit, instructing “the courts below to
 6 address the plaintiffs’ standing in light of Spokeo v. Robins[136 S. Ct. 1540 (2016)].” ECF No.
 7 98 (Judgment of Supreme Court of United States, Apr. 22, 2019); Frank v. Gaos, 140 S. Ct. 1041,
 8 1046 (2019). The Ninth Circuit, in turn, remanded to this Court “for the purpose of addressing the
 9 plaintiffs’ standing in light of Spokeo.” ECF No. 99 (Order of the Court of Appeals, May 13, 2019).
10          Google then moved to dismiss plaintiffs’ Consolidated Complaint for lack of standing.

11 ECF No. 107 (Mar. 20, 2020). After briefing and oral argument, the Court denied that motion.
12 ECF No. 115 (June 5, 2020). Google answered timely and has also sought certification for
13 interlocutory appeal of the Court’s order denying its motion to dismiss. ECF No. 120 (July 10,
14 2020). Briefing of the motion for certification of interlocutory appeal was completed July 31, 2020.
15 Oral argument is set for September 24, 2020.
16                                            Status of Action

17          1.     Jurisdiction and Service. There are no issues regarding personal jurisdiction or

18                 service; no parties remain to be served. The alleged basis for subject matter

19                 jurisdiction are 28 U.S.C. § 1331, 18 U.S.C. § 2702, and 18 U.S.C. § 2707. The

20                 Court has supplemental jurisdiction over California state law claims pursuant to 28

21                 U.S.C. § 1367. Google has sought certification from the Court under 28 U.S.C.

22                 § 1292(b) to give the Ninth Circuit the opportunity to clarify and resolve the

23                 appropriate standing analysis in light of the Supreme Court’s decision in Thole v.

24                 U.S. Bank, N.A., 140 S. Ct. 1615, 1620-21 (2020) (holding that Congress’ creation

25                 of a “cause of action does not affect the Article III standing analysis”). ECF No.

26                 120 3:2-20 & 6:3-10:7. Interlocutory review would also permit the Ninth Circuit to

27                 resolve an intra-circuit split on which test applies to standing analysis in privacy

28                 cases. Compare Dutta v. State Farm Mut. Auto. Ins. Co., 895 F.3d 1166, 1174 (9th

     JOINT CASE MANAGEMENT STATEMENT                                             CASE NO. 5:10-cv-04809-EJD
                                                       1
       Case 5:10-cv-04809-EJD Document 123 Filed 08/03/20 Page 3 of 6




 1               Cir. 2018) with In re Facebook, Inc. Internet Tracking Litigation, 956 F.3d 589,

 2               598 (9th Cir. 2020); see also ECF No. 120 2:15-3:1 & 5:14-6:2.

 3         2.    Facts. Plaintiffs allege Google stored and transmitted its users’ search queries (the

 4               actual words users type into Google to conduct a search) to third parties.

 5         3.    Legal   Issues.   Plaintiffs   allege   Google’s     conduct    violates   the   Stored

 6               Communications Act, 18 U.S.C. § 2702 and constitutes a breach of contract, as well

 7               as a breach of the covenant of good faith and fair dealing, breach of contract implied

 8               in law, and in the alternative, unjust enrichment. Plaintiffs also seek a declaratory

 9               judgment and corresponding injunctive relief. Google believes the claims are

10               substantively flawed, but it is Google’s position that, in the interests of judicial

11               economy and consistent with the threshold issue recognized by the U.S. Supreme

12               Court, the Ninth Circuit should be given the opportunity to determine and apply a

13               clear test for standing before the parties litigate this matter on the merits.

14         4.    Motions. Google’s motion for certification of interlocutory appeal is pending. The

15               parties have litigated multiple motions to dismiss, and motions for preliminary and

16               final approval of a class action settlement. The parties anticipate that there may be

17               further motions of several kinds, including, but not limited to, motions for judgment

18               on the pleadings, for summary judgment, and for class certification if it is

19               determined that this Court has subject matter jurisdiction.

20         5.    Amendment of Pleadings. The parties propose setting all deadlines following a

21               further status conference after subject matter jurisdiction is resolved with finality.

22               Plaintiffs strongly opposes Google’s proposition to delay this case further, and

23               request that the Court set class certification-related deadlines immediately,

24               including class discovery and class certification briefing.

25         6.    Evidence Preservation. The parties are aware of their evidence preservation

26               obligations and will take all reasonable and proportionate steps to preserve relevant

27               evidence.

28         7.    Disclosures. The parties have fully and timely made Rule 26(a)(1) disclosures.

     JOINT CASE MANAGEMENT STATEMENT                                            CASE NO. 5:10-cv-04809-EJD
                                                     2
       Case 5:10-cv-04809-EJD Document 123 Filed 08/03/20 Page 4 of 6




 1         8.    Discovery. The parties have engaged in limited written discovery geared toward

 2               class certification; class certification discovery is not complete. No depositions

 3               have yet occurred.

 4         9.    Class Actions. The parties have reviewed the Procedural Guidance for Class Action

 5               Settlements. Google proposes that briefing on class certification occur after the

 6               Court rules on its motion for interlocutory review. Plaintiffs propose the Court set

 7               class certification-related deadlines immediately, including class discovery and

 8               class certification briefing.

 9         10.   Related Cases. There are no related cases.

10         11.   Relief. Plaintiffs will seek certification of this case as a class action and a

11               declaration that Google’s actions violate the Stored Communications Act,

12               constitute breach of express and implied contracts, and unjust enrichment. Plaintiffs

13               seek other equitable relief as necessary to protect the putative class. Plaintiffs seek

14               damages, including statutory damages in an amount to be determined at trial (but

15               estimated to exceed millions of dollars on a class-wide basis), all economic,

16               monetary, actual, consequential, and compensatory damages, as well as restitution

17               for all monies to which Plaintiffs and the putative class are entitled in equity.

18               Plaintiffs also seek reasonable expenses and attorneys’ fees. Google denies any

19               relief is warranted.

20         12.   Settlement and ADR. The parties previously settled this case on a class-wide basis

21               following private mediation.

22         13.   Consent to Magistrate Judge For All Purposes. The parties do not consent to a

23               Magistrate Judge for all purposes.

24         14.   Other References. The case is not suitable for any references at this time.

25         15.   Narrowing of Issues. Google believes there are no ways to narrow any issues until

26               subject matter jurisdiction under Spokeo, the issue remanded by the Supreme Court

27               for immediate resolution, is resolved with finality. Plaintiffs believe the Court

28               already resolved subject matter jurisdiction.

     JOINT CASE MANAGEMENT STATEMENT                                           CASE NO. 5:10-cv-04809-EJD
                                                      3
       Case 5:10-cv-04809-EJD Document 123 Filed 08/03/20 Page 5 of 6




 1         16.   Expedited Trial Procedure. This case cannot be handled using the Expedited Trial

 2               Procedure.

 3         17.   Scheduling. Google proposes that no further deadlines be set now. Plaintiffs request

 4               that the Court class certification-related deadlines immediately, including class

 5               discovery and class certification briefing. Google proposes a further CMC to set

 6               additional deadlines after a decision on Google’s motion for certification of

 7               interlocutory appeal and the resolution of any appeal that may follow. Plaintiffs

 8               propose that the parties resume litigating this case immediately.

 9         18.   Trial. The case will be tried to a jury and the parties anticipate needing 10 court

10               days.

11         19.   Disclosure of Non-party Interested Entities or Persons. All parties have filed the

12               requisite disclosures.

13         20.   Professional Conduct. All attorneys of record have reviewed the Guidelines for

14               Professional Conduct in the Northern District of California.

15         21.   Other Matters. There are no other matters that would assist the speedy resolution of

16               this case at this time.

17
18         Dated: August 3, 2020                       KAMBERLAW, LLC

19                                                     By: /s/ Michael Aschenbrener

20                                                     Michael Aschenbrener
21                                                     Counsel for Plaintiffs
22
23                                                     NASSIRI & JUNG LLP
24
                                                       By: /s/ Kassra P. Nassiri
25                                                     Kassra P. Nassiri
                                                       Counsel for Plaintiffs
26
27
                                                       PROGRESSIVE LAW GROUP
28

     JOINT CASE MANAGEMENT STATEMENT                                            CASE NO. 5:10-cv-04809-EJD
                                                   4
        Case 5:10-cv-04809-EJD Document 123 Filed 08/03/20 Page 6 of 6



                                                            By: /s/ Ilan Chorowsky _______
 1
                                                            Ilan Chorowsky
 2                                                          Counsel for Plaintiffs

 3
 4                                                          MAYER BROWN LLP

 5
                                                            By: /s/ Edward D. Johnson
 6                                                          Edward D. Johnson
                                                            Counsel for Defendant Google
 7
     Under Civ. L.R. 5-1(i)(3), the filer of this document attests that concurrence in the filing of the
 8
     document has been obtained from each signatory.
 9
10
11
12
13
14
15
16

17
18
19
20
21
22
23
24
25
26
27
28

     JOINT CASE MANAGEMENT STATEMENT                                              CASE NO. 5:10-cv-04809-EJD
                                                        5
